DAVIS, Judge,
concurring:
I join fully in the opinion of the court but wish to note expressly, on the "Assignment of Income” point, an additional factor I have considered in concluding that plaintiff did not have a fixed right to the income at the time it transferred the MCC awards in 1962 to the Trust. That factor is this: although it is agreed that in 1962 the long-term obligations of the Federal Republic of Germany held no greater risks for American investors than long-term obligations of any of the most stable and highly industrialized foreign countries, it is nevertheless impossible to conclude (given the nature of international relations since World War II, especially as they concern Europe) that there were no more-than-de minimis risks affecting receipt of the remainder of the 26 installment payments due from the Federal Republic of Germany under the 1953 agreement. In addition to the difference in degree of imminence, that factor, in my view, distinguishes the sales and liquidation decisions which defendant cites (in all of which there was in practical effect only a minimal risk, if any at all, that the donor or assignor would not have received the proceeds if he had retained the property).
CONCLUSION OF LAW
For the foregoing reasons, we grant judgment for plaintiff on both the assignment of income and prepaid interest questions, deny defendant’s contingent claim for equitable recoupment, and return the case to the Trial Division for further proceedings pursuant to Rule 131(c) of *74this court. In returning the case to the Trial Division, we note that defendant, in its Amended Answer and footnote 1 of its brief, raised a statute of limitations question as to portions of plaintiffs claim should plaintiff prevail on both the assignment of income issue and the prepaid interest issue. Neither party briefed that issue at this phase of the case, so we also refer that question to the Trial Division for resolution in the Rule 131(c) proceeding.